Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2010 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-10436 L. B. Foster Company (Exact name of Registrant as specified in its charter) Pennsylvania 25-1324733 (State of Incorporation) (I. R. S. Employer Identification No.) 415 Holiday Drive, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) (412) 928-3417 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes [ ] No [ ] * The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 26, 2010 Common Stock, Par Value $.01 10,245,964 Shares Table of Contents L.B. FOSTER COMPANY AND SUBSIDIARIES INDEX PART I. Financial Information Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PART II. Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signature 40 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) September 30, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable: Trade Other 32 Inventories Current deferred tax assets Prepaid income taxes Other current assets Total Current Assets Property, Plant & Equipment - At Cost Less Accumulated Depreciation ) ) Other Assets: Goodwill Other intangibles - net 25 Investments Deferred tax assets Other assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of other long-term debt $ $ Current maturities of long-term debt, term loan Accounts payable - trade Deferred revenue Accrued payroll and employee benefits Other accrued liabilities Total Current Liabilities Long-Term Debt, Term Loan - Other Long-Term Debt Deferred Tax Liabilities Other Long-Term Liabilities STOCKHOLDERS' EQUITY: Common stock, issued 10,245,964 shares at 9/30/2010 and 10,255,855 shares at 12/31/2009 Paid-in capital Retained earnings Treasury stock - at cost, Common Stock, 845,423 shares at 9/30/2010 and 927,423 shares at 12/31/2009 ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) Three Months Nine Months Ended September 30, Ended September 30, (Unaudited) (Unaudited) Net Sales $ Cost of Goods Sold Gross Profit Selling and Administrative Expenses Interest Expense Interest Income ) Gain on Sale of Marketable Securities - ) - ) Equity in Losses of Nonconsolidated Investments 31 - - Other Income ) Income Before Income Taxes Income Tax Expense Net Income $ Basic Earnings Per Share $ Diluted Earnings Per Share $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: (Unaudited) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes 7 (4 ) Depreciation and amortization Equity in losses of nonconsolidated investments - Gain on sale of marketable securities - ) Loss on sale of property, plant and equipment 1 14 Deferred gain amortization on sale-leaseback ) ) Stock-based compensation Excess tax benefit from share-based compensation ) ) Unrealized loss on derivative mark-to-market 11 32 Change in operating assets and liabilities: Accounts receivable ) Inventories Other current assets 75 ) Prepaid income tax ) Other noncurrent assets 85 4 Accounts payable - trade ) ) Deferred revenue Accrued payroll and employee benefits ) Other current liabilities ) ) Other liabilities ) 28 Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property, plant and equipment ) ) Acquisitions ) - Capital contributions to equity method investment ) ) Proceeds from sale of marketable securities - Proceeds from sale of property, plant and equipment - 1 Net Cash Used by Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of long-term debt, term loan ) ) Repayments of other long-term debt ) ) Proceeds from exercise of stock options and stock awards 65 Excess tax benefit from share-based compensation Treasury stock acquisitions - ) Net Cash Used by Financing Activities ) ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest Paid $ $ Income Taxes Paid $ $ The Company financed $0.1 million in certain capital expenditures through the execution of capital leases during the first nine months of 2010.There were no such expenditures during the 2009 period. See Notes to Condensed Consolidated Financial Statements. 5 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all estimates and adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.However, actual results could differ from those estimates.The results of operations for interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.Amounts included in the balance sheet as of December 31, 2009 were derived from our audited balance sheet.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2009. Certain accounts in the prior year consolidated financial statements have been reclassified for comparative purposes to conform with the presentation in the current year consolidated financial statements, including reclassification of certain shipping and handling costs from sales to cost of goods sold. 2. NEW ACCOUNTING PRINCIPLES In June 2009, the FASB issued changes to the consolidation guidance applicable to a variable interest entity (VIE).FASB ASC Topic 810, “Consolidation,” amends the guidance governing the determination of whether an enterprise is the primary beneficiary of a VIE, and is, therefore, required to consolidate an entity, by requiring a qualitative analysis rather than a quantitative analysis.The qualitative analysis will include, among other things, consideration of who has the power to direct the activities that most significantly impact the entity’s economic performance and who has the obligation to absorb losses or the right to receive benefits from the VIE that could potentially be significant to the VIE.This standard also requires continuous reassessments of whether an enterprise is the primary beneficiary of a VIE.Previously, FIN 46R required reconsideration of whether an enterprise was the primary beneficiary of a VIE only when specific events had occurred. FASB ASC 810 also requires enhanced disclosures about an enterprise’s involvement with a VIE.The Company adopted the changes issued by the FASB to accounting for VIE’s on January 1, 2010. In January 2010, the FASB issued Accounting Standards Update No. 2010-06, “Improving Disclosures about Fair Value Measurements.”This Update provides amendments to FASB ASC 820, “Fair Value Measurements,” that requires entities to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.In addition, the Update requires entities to present separately information about purchases, sales, issuances and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3).The disclosures related to Level 1 and Level 2 fair value measurements are effective for the Company beginning in 2010 and the disclosures related to Level 3 fair value measurements are effective for the Company in 2011.The Update requires only new disclosures and had no impact on the Company’s financial statements. 3. BUSINESS SEGMENTS The Company is organized and evaluated by product group, which is the basis for identifying reportable segments. The Company is engaged in the manufacture, fabrication and distribution of rail, construction and tubular products. 6 Table of Contents The following table illustrates revenues and profits of the Company by segment: Three Months Ended, Nine Months Ended, September 30, 2010 September 30, 2010 Net Segment Net Segment (in thousands) Sales Profit Sales Profit Rail products $ Construction products Tubular products Total $ Three Months Ended, Nine Months Ended, September 30, 2009 September 30, 2009 Net Segment Net Segment (in thousands) Sales Profit/(Loss) Sales Profit Rail products $ Construction products Tubular products ) Total $ Segment profits, as shown above, include internal cost of capital charges for assets used in the segment at a rate of, generally, 1% per month. There has been no change in the measurement of segment profit from December 31, 2009. The following table provides a reconciliation of reportable segment net profit to the Company’s consolidated total: Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Income for reportable segments $ Cost of capital for reportable segments Interest expense ) Interest income Gain on sale of marketable securities - - Equity in losses of nonconsolidated investments ) - ) - Other income 46 LIFO credit Corporate expense and other unallocated charges ) Income before income taxes $ 4. ACQUISITIONS Interlocking Deck Systems International, LLC On March 23, 2010, the Company purchased, pursuant to an Asset Purchase Agreement (Purchase Agreement), certain assets of Interlocking Deck Systems International, LLC (IDSI) for $7,000,000.The purchase price was $5,050,000 in cash paid on the closing date and $1,000,000 payable on the first anniversary of the closing, as defined in the Purchase Agreement, and $950,000 payable on the second anniversary of the closing, with the deferred payment obligations being embodied in a promissory note.No liabilities were assumed in this acquisition. The proforma results for this acquisition are not material to the Company’s financial results. 7 Table of Contents The acquisition of IDSI will strengthen the Company’s position as a leading supplier of steel bridge decking.The acquisition has been accounted for in accordance with ASC 805, “Business Combinations.”The Company is in the process of completing its fair market appraisals, including the valuation of certain identifiable intangible assets. Accordingly, the preliminary purchase price allocation is subject to change. The following table presents the preliminary allocation of the aggregate purchase price based on estimated fair values: (in thousands) Equipment $ Inventory Proprietary software 90 Non-compete agreements and other intangible assets Goodwill Net assets acquired $ Due to the timing of the closing, the above purchase price allocation is based on a preliminary valuation.The measurement period for purchase price allocations ends as soon as information on the facts and circumstances becomes available, but does not exceed a period of 12 months.If new information is obtained about facts and circumstances that existed as of the acquisition date that, if known, would have affected the measurement of the amounts recognized for assets assumed, the Company will retrospectively adjust the amounts recognized as of the acquisition date. The amount allocated to goodwill reflects the premium paid for the right to control the business acquired and synergies the Company expects to realize from expanding its steel bridge decking business and from eliminating redundant selling and administrative responsibilities and workforce efficiencies.The goodwill is deductible for tax purposes and has been allocated to the Construction Products Segment. Pursuant to the Purchase Agreement, other than the specifically identified assets included above, no other assets or liabilities of IDSI were included in the acquisition.Acquisition costs were approximately $7,000 and $24,000 for the three and nine month periods ended September 30, 2010 and were classified as “Selling and administrative expenses.” Portec Rail Products, Inc. On February 16, 2010, the Company, Foster Thomas Company, a West Virginia corporation and a wholly-owned subsidiary of the Company (Purchaser), and Portec Rail Products, Inc., a West Virginia corporation (Portec), entered into an Agreement and Plan of Merger (Merger Agreement). Pursuant to the terms of the Merger Agreement, Purchaser commenced a tender offer (Offer) for all of the issued and outstanding shares of common stock, $1.00 par value per share (Company Common Stock), of Portec at a price equal to $11.71per share of Company Common Stock (Shares), or approximately $112,400,000, net to the seller in cash (Per-Share Amount), without interest (and subject to applicable withholding taxes). Upon the terms and subject to the conditions set forth in the Merger Agreement, following a successful completion of the Offer, Purchaser will be merged with and into Portec with Portec surviving the merger as a wholly-owned subsidiary of the Company (Merger). In the Merger, each Share (other than Shares owned by the Company, Purchaser, or shareholders, if any, who have perfected statutory dissenters’ rights under West Virginia law) will be converted into the right to receive the Per-Share Amount, without interest (and subject to applicable withholding taxes).The consummation of the Merger is conditioned, among other matters, upon the receipt of necessary approvals under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (HSR Act). Concurrently with the execution of the Merger Agreement, the Company also entered into a Tender and Voting Agreement, dated as of February 16, 2010 (Tender Agreement), with Purchaser and all of the directors and executive officers of Portec (Shareholders). The Shareholders have agreed to tender all of the Shares that each of them owns, including any Shares which such Shareholder acquires ownership of after the date of the Tender Agreement and prior to the termination of the Tender Agreement, to Purchaser in the Offer. Furthermore, each Shareholder has agreed, at any meeting of the shareholders of Portec, to vote all Shares (a) in favor of adopting the Merger Agreement and any transactions contemplated thereby, including the Merger, (b) against any alternative transaction proposal and (c) against any action that would delay, prevent or frustrate the Offer and the Merger and the related transactions contemplated by the Merger Agreement. On May13, 2010, the Company, Purchaser and Portec executed the First Amendment to the Merger Agreement (First Amendment) pursuant to which the Drop Dead Date was extended until the close of business on August31, 2010. 8 Table of Contents The Antitrust Division of the US Department of Justice (DOJ) raised antitrust concerns to the Company's proposed acquisition of Portec. The DOJ has expressed concern that the proposed acquisition may have a potentially anti-competitive effect with respect to the rail joint business. As a condition to the proposed acquisition, the DOJ is requiring restructuring alternatives, primarily the sale of certain assets associated with Portec's rail joint business. On August30, 2010, the Company entered into the Second Amendment (Amendment No.2) to the Merger Agreement as amended by the First Amendment.Amendment No. 2 increased the Offer price to $11.80 per Share. Consummation of the Offer by Purchaser is subject to certain conditions, including the condition that the number of Shares that have been validly tendered and not withdrawn together with the number of Shares then owned by the Company or any of its subsidiaries, represents at least 65% of the total number of outstanding Shares, on a fully diluted basis (Minimum Condition). The Merger Agreement provided that either Portec or the Company may terminate the Merger Agreement if the Company has not accepted for payment a number of Shares equal to the Minimum Condition by the earlier of the expiration of the Offer in accordance with its terms or the close of business on August31, 2010 (Drop Dead Date). Pursuant to Amendment No.2, the Drop Dead Date was extended to the close of business on December30, 2010. In addition to extending the Drop Dead Date, Amendment No.2 defines a "Permitted Divestiture" as the divestiture upon terms that are usual and customary with respect to divestitures required by the Antitrust Division of the Department of Justice, of (i)Portec's Huntington, West Virginia facility, (ii)the tangible assets used primarily in connection with Portec's bonded insulated rail joints (assemblies and kits), Thermabond insulated joint kits, polyurethane coat insulated rail joints, end posts, poly gage and tie plates, fiberglass (CyPly) joint kits, plastic insulation joint kits and plastic and canvas insulated gage plates, standard joints, compromise and transition joints, and Weldmate joint bars, and (iii)Portec's intangible assets used primarily in connection with, or necessary in the production of, the foregoing products; but not including the tangible and intangible assets used in connection with the lubrication and friction management business, the shipping systems division business, the curv bloc business and the car repair business. Amendment No.2 provides that the Company will be obligated to pay a termination fee of $2,000,000 to Portec if either the Company or Portec terminates the Merger Agreement and (i) the Minimum Condition was satisfied as of the expiration of the Offer, (ii) no order or decree was entered by a court of competent jurisdiction after August 30, 2010 which enjoined the Offer, (iii) Portec was not at the time of termination in breach of any representation or warranty that is reasonably expected to result in a Material Adverse Effect, (iv) Portec’s directors determines that another bidder has offered terms superior to those offered by the Company, or (v) Portec had reasonably cooperated with the Company in the Company’s efforts to effectuate a Permitted Divestiture or any other divestiture. On September30, 2010, Purchaser extended the Offer until 12:00 midnight (one minute after 11:59p.m.) New York City, New York time on Monday, November15, 2010, unless further extended. Acquisition costs were approximately $82,000 and $1,237,000 for the three and nine month periods ended September 30, 2010 and were classified as “Selling and administrative expenses.” 5.GOODWILL AND OTHER INTANGIBLE ASSETS The change in the carrying amount of goodwill for the nine month period ended September 30, 2010 is as follows (in thousands): (in thousands) Balance at December 31, 2009 $ Goodwill from acquisition of IDSI Balance at September 30, 2010 $ The goodwill from the IDSI acquisition is included in the Construction Products segment. 9 Table of Contents The components of the Company’s intangible assets are as follows: September 30, 2010 December 31, 2009 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Amount Amortization (in thousands) Non-compete agreements and other intangible assets $ $ ) $ $ ) Patents ) ) $ $ ) $ $ ) In connection with the acquisition of IDSI, the Company preliminarily recorded $1,830,000 of additional non-compete agreements and other intangible assets.The IDSI intangible assets are being amortized over a period of 60 months.The amount recorded as non-compete agreements and other intangible assets is an estimate as of September 30, 2010 and is subject to adjustment during the measurement period. As the Company has no indefinite lived intangible assets, all intangible assets are amortized over their useful lives ranging from 5 to 10 years.Amortization expense for the three and nine month periods ending September 30, 2010 was approximately $95,000 and $192,000, respectively.Amortization expense for the three and nine month periods ending September 30, 2009 was approximately $3,000 and $9,000, respectively.Estimated amortization expense over the succeeding five years is as follows: (In thousands) $ 95 Thereafter 91 $ 6. ACCOUNTS RECEIVABLE Credit is extended based upon an evaluation of the customer’s financial condition and, generally, collateral is not required.Credit terms are consistent with industry standards and practices.Trade accounts receivable at September 30, 2010 and December 31, 2009 have been reduced by an allowance for doubtful accounts of ($1,386,000) and ($1,055,000), respectively. 7. INVENTORIES Inventories of the Company at September 30, 2010 and December 31, 2009 are summarized in the following table: September 30, December 31, (in thousands) Finished goods $ $ Work-in-process Raw materials Total inventories at current costs Less: LIFO reserve ) ) Inventory valuation reserve ) ) $ $ Inventories of the Company are generally valued at the lower of last-in, first-out (LIFO) cost or market.Other inventories of the Company are valued at average cost or market, whichever is lower.An actual valuation of inventory under the LIFO method is made at the end of each year based on the inventory levels and costs at that time.Accordingly, interim LIFO calculations are based on management’s estimates of expected year-end levels and costs. 10 Table of Contents 8. INVESTMENTS Investments of the Company at September 30, 2010 and December 31, 2009 are summarized in the following table: September 30, December 31, (in thousands) Available-for-sale marketable equity securities $ $ Equity method investment $ $ Additional information regarding the Company’s marketable securities is as follows: September 30, 2010 Gross Gross Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Available-for-sale marketable equity securities $ $ $ - $ December 31, 2009 Gross Gross Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Available-for-sale marketable equity securities $ $ $ - $ 9. INVESTMENT IN JOINT VENTURE The Company completed the formation of a joint venture with L B Industries, Inc. and James Legg for a period of 9.5 years commencing May 2009.The Company, along with L B Industries, Inc., has a 45% ownership interest in the joint venture, L B Pipe & Coupling Products, LLC (JV), which commenced operations in January 2010.The venture manufactures, markets and sells various products for the energy, utility and construction markets.In August 2010 the Company contributed an additional $300,000, in connection with an amendment to the JV agreement, raising its capital contributions to $2,200,000. Under applicable guidance for variable interest entities in ASC 810, “Consolidation,” the Company determined that the JV is a variable interest entity, as the JV has not demonstrated that it has sufficient equity to support its operations without additional financial support. The Company concluded that it is not the primary beneficiary of the variable interest entity, as the Company does not have a controlling financial interest and does not have the power to direct the activities that most significantly impact the economic performance of the JV. Accordingly, the Company concluded that the equity method of accounting remains appropriate. The Company’s exposure to loss results from its capital contributions, net of the Company’s share of the venture’s gains or losses, and its net investment in the direct financing lease covering the facility used by the JV for its operations.The carrying amounts with the maximum exposure to loss of the Company at September 30, 2010 are as follows: (in thousands) Equity method investment $ Net investment in direct financing lease $ The Company is leasing 5 acres of land and a facility to the JV over a period of 9.5 years, with a 5.5 year renewal period.Monthly rent over the term of the lease is approximately $10,000, with a balloon payment of approximately $488,000 which is required to be paid either at the termination of the lease, allocated over the renewal period or during the initial term of the lease.This lease qualifies as a direct financing lease under the applicable guidance in ASC 840-30, “Leases.” At September 30, 2010, the Company maintained a net investment in this direct financing lease of approximately $1,023,000. 11 Table of Contents The Company recorded equity in the losses of the JV, under a consistent one-month reporting lag, of approximately $31,000 and $272,000 for the three and nine month periods ended September 30, 2010. 10. DEFERRED REVENUE Deferred revenue consists of customer payments received for which the sales process has been substantially completed but the right to recognize revenue has not yet been met.Deferred revenue as of September 30, 2010 related primarily to one customer.The Company has significantly fulfilled its obligations under the contract and the customer has paid, but due to the Company’s continuing involvement with the material while in storage, revenue is precluded from being recognized until the customer takes possession. 11. BORROWINGS The Company’s maximum credit line is $90,000,000 under a fourth amendment to the Amended and Restated Revolving Credit and Security Agreement (Agreement) with a syndicate of three banks led by PNC Bank, N.A.The revolving credit facility is secured by substantially all of the trade receivables and inventory owned by the Company.Revolving credit facility availability under the Agreement is limited by the amount of eligible accounts receivable and inventory, applied against certain advance rates, and is limited to 85% of eligible receivables and 60% of eligible inventory.Additionally, the fourth amendment established a $20,000,000 term loan that was immediately applied to pay down existing amounts outstanding on the revolving credit facility.The term loan is being amortized on a term of seven years with a balloon payment on the remaining outstanding principal due at the maturity of the Agreement, May 2011.If average availability should fall below $10,000,000 over a 30-day period, the loans become immediately secured by a lien on the Company’s equipment that is not encumbered by other liens. Revolving credit facility borrowings placed in LIBOR contracts are priced at prevailing LIBOR rates, plus 1.25%.Borrowings placed in other tranches are priced at the prevailing prime rate, minus 1.00%.The term loan base rate spread is fixed at prime minus 0.75% and the LIBOR spread is fixed at plus 1.50%. The Company is permitted to use various additional debt instruments to finance capital expenditures, outside of borrowings under the Agreement, under limitations as defined in the Agreement.Under the amended Agreement, the Company maintains dominion over its cash at all times, as long as excess availability stays over $5,000,000 and there is no uncured event of default. In March 2009, the Company entered into a fifth amendment to the Agreement which became effective as of December 31, 2008 and changed certain financial covenants included in the Agreement by creating an exclusion standard in the Agreement.This standard, which is met by the Company when revolving credit facility borrowings do not exceed $20,000,000 and unused borrowing commitment is at least $50,000,000, allows for certain items, as defined in the amendment, to be excluded in determining the fixed charge coverage ratio.Additionally, the amendment redefines the Company’s calculation of earnings before interest and taxes by excluding any charges and credits related to the Company’s LIFO method of accounting for inventory. The fifth amendment also includes a revised minimum net worth covenant and a revised maximum level for annual consolidated capital expenditures of $15,000,000. In November 2009, the Company entered into a sixth amendment to the Agreement.This amendment permits the Company to spend up to $15,000,000, subject to overall limitations on acquisitions, to acquire non-domestic entities which do not become a borrower, as defined by the Agreement, to the Agreement.This amendment also raised the limit to $15,000,000 on the amount of assets, as defined in the Agreement, which the Company is permitted to sell.Additionally, the sixth amendment eliminated the unscheduled prepayments of debt from the calculation of the fixed charge coverage ratio, as defined in the agreement. As of September 30, 2010, the Company was in compliance with all of the Agreement’s covenants. Under the term loan, the Company had $10,952,000 outstanding at September 30, 2010 none of which was classified as noncurrent.At December 31, 2009 the Company had $13,095,000 outstanding of which $10,476,000 was noncurrent. At September 30, 2010, there were no outstanding borrowings under the revolving credit facility and the Company had approximately $71,553,000 in unused borrowing availability. The Company’s ability to pay cash dividends is limited by the Agreement. 12 Table of Contents 12. EARNINGS PER COMMON SHARE The following table sets forth the computation of basic and diluted earnings per common share: Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except earnings per share) Numerator: Numerator for basic and diluted earnings per common share - net income available to common stockholders: $ Denominator: Weighted average shares Denominator for basic earnings per common share Effect of dilutive securities: Employee stock options 56 99 76 Other stock compensation plans 52 33 45 45 Dilutive potential common shares Denominator for diluted earnings per common share - adjusted weighted average shares and assumed conversions Basic earnings per common share $ Diluted earnings per common share $ 13. STOCK-BASED COMPENSATION The Company applies the provisions of ASC 718, “Compensation – Stock Compensation,” to account for the Company’s share-based compensation.Share-based compensation cost is measured at the grant date based on the calculated fair value of the award and is recognized over the employees’ requisite service period.The Company recorded stock compensation expense of $400,000 and $192,000 for the three month periods ended September 30, 2010 and 2009, respectively, and $1,199,000 and $737,000 for the nine month periods ended September 30, 2010 and 2009, respectively, related to stock option awards, restricted stock awards and performance unit awards as discussed below. Stock Option Awards The Company recorded no stock compensation expense related to stock option awards for the three and nine month periods ended September 30, 2010.The Company recorded stock compensation expense of $25,000 for the nine month period ended September 30, 2009 with related deferred tax benefits of $9,000.There was no expense recorded related to stock option awards during the three month period ended September 30, 2009. There were no nonvested awards at September 30, 2010 and 2009.There were no stock options granted during the first nine months of 2010 or 2009. At September 30, 2010 and 2009, common stock options outstanding under the plans had option prices ranging from $2.75 to $14.77, with a weighted average exercise price of $6.68 and $5.60 per share, respectively. The weighted average remaining contractual life of the stock options outstanding at September 30, 2010 and 2009 was 2.8 and 2.9 years, respectively. Options exercised during the nine month period ended September 30, 2010 totaled 70,000 shares.The weighted average exercise price per share of the options exercised during the nine month period ended September 30, 2010 was $3.90.The total intrinsic value of options exercised during the nine month period ended September 30, 2010 was $1,638,000.There were no options exercised during the three month period ended September 30, 2010.Options exercised during the three and nine month periods ended September 30, 2009 totaled 8,250 and 13,750 shares, respectively.The weighted average exercise price per share of the options exercised during the nine month period ended September 30, 2009 was $4.73.The total intrinsic value of options exercised during the three and nine month periods ended September 30, 2009 was $207,000 and $359,000, respectively. 13 Table of Contents A summary of the option activity as of September 30, 2010 is presented below. Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term Value Outstanding and Exercisable at January 1, 2010 $ - Granted - Canceled - Exercised ) - - Outstanding and Exercisable at September 30, 2010 $ The total intrinsic value of options outstanding and exercisable at September 30, 2009 was $4,520,000. Shares issued as a result of stock option exercises generally are previously issued shares which have been reacquired by the Company and held as Treasury shares or authorized but previously unissued common stock. Restricted Stock Awards During the nine month periods ended September 30, 2010 and 2009 there were 12,000 and 10,500, respectively, fully vested restricted stock awards granted to the outside directors of the Company.The weighted average fair value per share of these restricted stock awards was $28.32 and $29.89, respectively.Compensation expense recorded by the Company related to these restricted stock awards was approximately $340,000 and $314,000, respectively, for the nine month periods ended September 30, 2010 and 2009. A summary of the restricted stock awards activity as of September 30, 2010 is presented below. Weighted Weighted Average Average Remaining Aggregate Restricted Fair Contractual Fair Shares Value Term Value Outstanding at January 1, 2010 - $
